Citation Nr: 0326500	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to March 
1977.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision of the RO.  The veteran 
testified at a March 2003 hearing at the Board's central 
offices in Washington, D.C.  


REMAND

The veteran contends that, although he suffered a head injury 
prior to service, his residual headaches resolved prior to 
his enlistment into the military and any 
pre-existing headaches were aggravated during his training at 
Fort Hood, Texas.

The veteran's service medical records (SMRs) currently do not 
include the report of his discharge or separation 
examination, although he claims that he was discharged due to 
disability.  There also are no apparent treatment records 
from Fort Hood, although his immunization records show he may 
have received inoculations there.  He claims that his Fort 
Hood SMRs were lost.  But he was discharged in March 1977-
subsequent to the July 12, 1973, fire at the National 
Personnel Records Center (NPRC), a military records 
repository.  So the RO needs to request a copy of his service 
discharge or separation examination.

Additionally, the veteran claimed in July 1993 that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  These records also should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran's representative notes that the veteran was not 
provided notice of 38 C.F.R. § 3.306 in the development of 
his claim for aggravation.  Thus, the RO should see that the 
veteran is afforded notice of both current and past versions 
of VA's aggravation laws and regulations.

Also, in a decision very recently promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Therefore, since this case is being remanded for other 
reasons, the RO should take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Last, the Board notes that a nexus statement is currently of 
record, which opines that the veteran's headaches were due 
to, or related to, his service, and that he has a multitude 
of additional disabilities that are, in turn, due to his 
headache condition.  The RO also aptly requested clarifying 
information concerning this nexus opinion, specifically, the 
rationale or basis for the opinion from the treating 
physician, on several occasions.  Although it is apparent 
that this private information will not be forthcoming, and 
any further attempts to obtain it are futile, the RO should 
also have informed the veteran what would happen next in his 
claim, especially since he was not afforded a VA medical 
examination.  38 U.S.C.A. § 5103A(b)(2).  

Additionally, although the veteran has requested a VA 
compensation examination on a number of occasions, and 
although he has private medical nexus evidence in favor of 
his claim, it does not appear that one has yet been provided.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 U.S.C.A. § 5103A(d).  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Obtain a copy of the veteran's 
discharge or separation examination 
report, if available.  If unavailable, 
obtain the veteran's 201 file.  

2.  From SSA, obtain any medical records 
relied upon in adjudicating the veteran's 
claim with that agency, including a copy 
of the decision itself.  

3.  Inform the veteran that, despite 
numerous requests in December 2001, March 
2002, and April 2002, additional 
clarifying information requested from 
Dr. N.F. is unavailable, and that he will 
be given a VA compensation and pension 
examination instead.  After the 
examination, his claim will be decided 
based on the evidence of record.  

4.  Schedule an appropriate VA medical 
examination to ascertain the nature and 
etiology or date of onset of the 
veteran's current headache disability.  
Inform him of the provisions of 38 C.F.R. 
§ 3.655, and that his claim will be 
negatively impacted if he fails to report 
for his VA examination without good 
cause.   

5.  Ensure the VA examiner answers the 
following:  "Does the veteran have any 
headache residuals that were either 
incurred in, or aggravated by, his 
service?  Do you agree with the private 
medical nexus evidence in this case?  Why 
or why not?"  



6.  In the event that any records, 
government or private, do not exist, 
obtain a statement from the custodian of 
records to that effect, and (A) inform 
the veteran which records were not 
obtained, (B) tell him what efforts were 
expended in obtaining them, and (C) 
inform him what will happen next with his 
claim as a result.  

7.  Notify the veteran of the current and 
past versions of VA's aggravation laws 
and regulations.  

8.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

9.  Then readjudicate the claim based on 
any additional evidence submitted or 
otherwise obtained.  If the claim 
continues to be denied, send the veteran 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

